Citation Nr: 1759895	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  08-38 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to an increased rating greater than 20 percent for diabetes mellitus.

4. Entitlement to an initial rating greater than 20 percent for right lower extremity diabetic neuropathy.

5. Entitlement to an initial rating greater than 20 percent for left lower extremity diabetic neuropathy.

6. Entitlement to an initial rating greater than 60 percent for right lower extremity peripheral artery disease.

7. Entitlement to an initial rating greater than 60 percent for left lower extremity peripheral artery disease.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, W.W., M.W.


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. The Veteran's obstructive sleep apnea was not caused or aggravated by any injury, event, or disease while on active duty service.

2. The Veteran's diabetes mellitus is managed by restricted diet, oral hypoglycemic medication, and insulin, but the condition does not require the restriction of activities, and has not resulted in annual hospitalizations.

3. The Veteran's right lower extremity diabetic neuropathy manifested as moderate paralysis of the sciatic nerve with symptoms of severe paresthesias and/or dysesthesias, mild numbness, and pain.

4. The Veteran's left lower extremity diabetic neuropathy manifested as moderate paralysis of the sciatic nerve with symptoms of severe paresthesias and/or dysesthesias, mild numbness, and pain.

5. The Veteran's right lower extremity peripheral artery disease manifested as claudication on walking less than 25 yards on a level grade at 2 miles per hour, persistent coldness of the lower extremity, diminished peripheral pulses, and ulceration, but there is no evidence of ischemic limb pain at rest.

6. The Veteran's left lower extremity peripheral artery disease manifested as claudication on walking less than 25 yards on a level grade at 2 miles per hour, persistent coldness of the lower extremity, diminished peripheral pulses, and ulceration, but there is no evidence of ischemic limb pain at rest.


CONCLUSIONS OF LAW

1. The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

2. The criteria for an increased rating greater than 20 percent for diabetes mellitus have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2017).

3. The criteria for an initial rating greater than 20 percent for right lower extremity diabetic neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2017).

4. The criteria for an initial rating greater than 20 percent for left lower extremity diabetic neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2017).

5. The criteria for an initial rating greater than 60 percent for right lower extremity peripheral artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.104, Diagnostic Code 7114 (2017).

6. The criteria for an initial rating greater than 60 percent for left lower extremity peripheral artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.104, Diagnostic Code 7114 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1965 to June 1985.  He was awarded the Purple Heart Medal, the Combat Infantry Badge, and the Bronze Star Medal with Valor device, among other decorations associated with his combat service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2015 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented sworn testimony in support of his appeal during an October 2012 hearing in Washington D.C. before the undersigned Veterans Law Judge.  A transcript is of record.  At that time, the issues on appeal were the back and sleep apnea claims.  When the Veteran perfected his appeal in 2017 on the increased rating claims listed above, he expressly indicated he did not want a Board hearing on these issues.

In his February 2016 notice of disagreement, the Veteran listed upper extremity symptoms as secondary to his service-connected diabetes.  The record does not contain a previous claim for upper extremity diabetic neuropathy.  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Instead, that person is considered to have requested an application form.  Id.  It does not appear the Agency of Original Jurisdiction (AOJ) responded to this statement, and it is REFERRED to the AOJ for appropriate action.

In a May 2013 decision, the Board remanded the issues of entitlement to service connection for obstructive sleep apnea and entitlement to service connection for a lumbar spine disability.  While the RO substantially complied with the remand directives with respect to the claim for service connection for sleep apnea, the Board finds that further development is required for the issue of service connection for a lumbar spine disability.  Accordingly, the issue of a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

In September 2017, the Veteran's attorney was provided a copy of his claims file and an extension of 60 days to submit additional evidence or argument.  That 60-day period has expired, yet nothing further has been received.

I. Service Connection

The Veteran claims his obstructive sleep apnea was incurred while he was on active duty service.  Alternatively, he claims he had sleep apnea since he was a child, but active duty aggravated his disability.

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active duty for training.  See 38 U.S.C.A. §§ 101(24), 106.

After a full review of the record, the Board finds that the Veteran's sleep apnea was neither caused nor aggravated by his active duty service.

Service treatment records indicate that in May 1972, the Veteran complained of fatigue, inability to wake up in the morning, and dozing during the day.  However, he was not diagnosed with sleep apnea or a sleep disorder.

Post-service treatment records indicate the Veteran was diagnosed with severe position-dependent obstructive sleep apnea in December 1997.  At the time, he reported experiencing daytime drowsiness for his entire life.  A VA treatment record dated February 2003 noted the Veteran had obstructive sleep apnea and obesity hypoventilation.  A November 2006 VA treatment record noted that the Veteran's body mass index (BMI) was greater than 30 and having a BMI greater than 30 was associated with sleep apnea.

Buddy statements submitted by the Veteran's brothers in November 2008 reported that the Veteran snored loudly as a child, he fell asleep any time he sat down, once fell asleep while driving, and had to sleep sitting up for fear of choking.  A December 2012 statement from the Veteran's former girlfriend reported that he would snore and stop breathing in his sleep.

In February 2013, the Veteran submitted a statement from a fellow service member who lived with him in 1985.  She reported that he snored loudly and would often wake up gasping for breath.  He would also fall asleep at work.  However, she went on to note that the Veteran often had nightmares, and would moan and gasp for breath during those episodes.

The record contains one VA medical opinion and a nexus statement from the Veteran's treating physician.  In comparing these opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Veteran submitted a letter from his treating physician dated April 2013.  The physician noted the Veteran reported his sleep disturbance went back to his period of active duty, which was corroborated by a fellow service member who reported the Veteran snored loudly and would often wake up gasping for breath.  The Board does not find this medical opinion to be of probative evidentiary value as the conclusion that the Veteran snored loudly and suffered from excessive daytime sleepiness ever since the military is based solely on the Veteran's report and a lay statement from a fellow service member.  The opinion also does not take into account that the fellow service member also reported that the Veteran gasped for breath while having nightmares.  Further, the nexus statement does not conclusively opine that the Veteran's sleep apnea began while in service, it merely states that the Veteran reported he experienced loud snoring, daytime sleepiness, and would wake up gasping for breath, which was corroborated by the lay statement of his fellow service member.  The opinion provides no rationale or explanation detailing how the reported gasping for breath was a symptom of sleep apnea instead of some other sleep disturbance.

In September 2016, the RO obtained a medical opinion to determine the etiology of the Veteran's obstructive sleep apnea.  The examiner thoroughly reviewed the Veteran's claims file and opined that it was less likely than not that his sleep apnea was related to his active duty service.  In support of this opinion, the examiner noted that lay statements submitted by the Veteran's family and friends reporting loud snoring could not be used as evidence of sleep apnea because all the accounts clearly stated that the Veteran's snoring was a pre-existing condition that started in childhood.  The examiner found no evidence or reports that the Veteran stopped breathing during his sleep while on active duty, and there was no evidence in the records that the Veteran's sleep problems worsened or were aggravated while on active duty service.  Further, the examiner opined that, even if the Veteran's sleep apnea were not due to a childhood medical condition, the most likely cause of sleep apnea was severe morbid obesity as the severe increased neck girth and extra weight and skin would clearly cause mechanical obstruction of the airway.

The Board finds the September 2016 VA medical opinion to be of great probative value.  Unlike the April 2013 nexus statement, the September 2016 opinion reviewed the Veteran's entire claims file, rather than basing an opinion off self-reports and lay statements.  After a thorough review of the record, the examiner opined it was less likely than not that the Veteran's sleep apnea was caused or aggravated by his active duty service.  The examiner noted that the Veteran's snoring was a preexisting condition that was not aggravated by active duty and, even if he did not have childhood sleep apnea, the most likely cause of his current disability was severe morbid obesity.

The Board notes that the Veteran has frequently reported daytime drowsiness while in service, including falling asleep while in combat and while driving.  The Board also notes the many lay statements submitted by his family and friends.  The lay statements and testimony have been considered in this decision.  While the Veteran's reports of daytime drowsiness and snoring are capable of lay observation, the Board finds that the causes of his currently diagnosed sleep apnea are not capable of lay observation, and the Veteran does not have medical training.  Drowsiness could be caused by a variety of medical conditions and is not necessarily indicative of sleep apnea.  As such, the Veteran's opinions are afforded little weight in the analysis of whether a nexus between his current sleep apnea and his service or a service-connected disability exists.

The elements for service connection for obstructive sleep apnea have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


II. Increased Rating

Diabetes Mellitus

The Veteran contends that his diabetes mellitus is more severe than is reflected by his current 20 percent disability rating.

VA treatment records from May and July 2014 reflect that the Veteran was prescribed insulin to manage his diabetes.  There are no notations that the Veteran should restrict his activities in order to manage his diabetes.

The Veteran was afforded a VA examination to determine the current severity of his diabetes in April 2015.  The examiner noted that the Veteran's diabetes was managed by a restricted diet, oral hypoglycemic agents, and insulin.  There was no restriction on the Veteran's activities.

There is no evidence in the record to indicate that the Veteran's diabetes required management with insulin, a restricted diet, and restriction of activities to warrant a higher, 40 percent rating.

The Board notes that the Veteran argued in his February 2016 notice of disagreement that his 20 percent rating for diabetes mellitus did not take into account the burning, freezing, and pain he experienced in his lower extremities.  However, the Veteran is in a receipt of a 20 percent disability rating for diabetic neuropathy of the right and left lower extremities, in addition to the 20 percent disability rating he receives for his diabetes mellitus.  He also asserted that the 20 percent rating for diabetes mellitus did not account of his venous insufficiency.  Again, the Veteran is in receipt of 60 percent disability ratings for lower extremity peripheral artery disease for each leg in addition to the ratings for his diabetes mellitus, right lower extremity diabetic neuropathy, and left lower extremity diabetic neuropathy.  Entitlement to initial ratings greater than 20 percent for right and left lower extremity diabetic neuropathy and initial ratings greater than 60 percent for right and left peripheral artery disease are discussed further below.

The preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for diabetes mellitus, type II in excess of 20 percent.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, supra.

Right and Left Lower Extremity Diabetic Neuropathy

The Veteran's right and left lower extremity diabetic neuropathy are each rated as 20 percent disabling under Diagnostic Code 8520.

The Veteran was afforded a VA examination to determine the severity of his lower extremity diabetic neuropathy in April 2015.  The Veteran reported no constant pain, no intermittent pain, severe paresthesias and/or dysesthesias bilaterally, and mild numbness bilaterally.  Neurological examination showed normal strength, deep tendon reflexes were absent in the lower extremities, sensation to light touch was decreased in the lower extremities bilaterally, and cold sensation was decreased bilaterally.  There was no muscle atrophy.  The examiner noted the lower extremities had hair loss and smooth, shiny skin attributable to diabetic peripheral neuropathy.  The Veteran was diagnosed with moderate incomplete paralysis of the right and left sciatic nerve.

In his February 2016 notice of disagreement, the Veteran reported that he experienced severe foot pain daily, burning sensations during the day, and freezing sensations at night.

After a complete review of the medical records, the Board finds that the Veteran's right and left lower extremity diabetic neuropathy manifest as moderate, incomplete paralysis of the sciatic nerve.  The overwhelming medical evidence indicates that the Veteran experienced severe paresthesias and/or dysesthesias, mild numbness, and pain.

There is no evidence the Veteran experienced involvement of any nerve other than his sciatic nerve.  As such, a rating under a different diagnostic code is not warranted.  The Board finds the April 2015 VA examination is the most probative evidence of record as it best represents the Veteran's disability picture.  That examination established that the Veteran's right and left lower extremity diabetic neuropathy were best characterized as moderate incomplete paralysis of the sciatic nerve.

The Board notes the Veteran reported severe pain in his bilateral lower extremities in his February 2016 notice of disagreement.  The Veteran is competent to report he experiences pain in his lower extremities.  However, it should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  The April 2015 VA examiner conducted a thorough physical examination and noted the Veteran's reports of tingling and burning of the lower extremities.  Physical examination revealed normal muscle strength with decreased sensation to light touch and no muscle atrophy.  Additionally, the examiner noted that the Veteran's diabetic neuropathy did not impact his ability to work.

A higher, 40 percent rating, is not warranted unless the diabetic neuropathy manifests as moderately severe incomplete paralysis of the sciatic nerve.  There is no evidence in the record to indicate that the Veteran's incomplete paralysis of the sciatic nerve is moderately severe.

As such, entitlement to ratings in excess of 20 percent for right and left lower extremity diabetic neuropathy are not warranted.  As the preponderance of the evidence is against assignment of any higher ratings, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


Right and Left Lower Extremity Peripheral Artery Disease

The Veteran is in receipt of a 60 percent disability rating for lower extremity peripheral artery disease for each leg under Diagnostic Code 7114.

The Veteran was afforded a VA examination to determine the severity of his peripheral artery disease in April 2015.  The examiner noted the Veteran was unable to walk very far due to back and respiratory conditions that were unrelated to his circulation problem.  Physical examination reflected that the Veteran had claudication on walking less than 25 yards on a level grade at 2 miles per hour, persistent coldness of the lower extremities bilaterally, and diminished peripheral pulses bilaterally.  There was no indication of ischemic limb pain at rest, or deep ischemic ulcers.  The Veteran had no previous history of surgery or procedures for revascularization.  Diagnostic testing revealed a right ankle/brachial index of 0.74 and a left ankle/brachial index of 0.81.  There were no other significant diagnostic test findings.

VA treatment records from September 2015 note the Veteran had been diagnosed with moderate arterial occlusive disease bilaterally.  Private treatment records from September 2015 note the Veteran was referred for treatment of non-healing ulcerations of his bilateral lower extremities.  Neither wound had any tendon, muscle, joint, or bone exposed.

There is no medical evidence of record to indicate the Veteran's right and left lower extremity peripheral artery disease manifested as ischemic limb pain at rest, and either deep ischemic ulcers or an ankle/brachial index of 0.4 or less.  Although there is evidence the Veteran experienced non-healing ulceration of his lower extremities, there is no evidence in the record to indicate he experienced ischemic limb pain at rest.

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not meet the criteria for initial ratings greater than 60 percent for his right and left lower extremity peripheral artery disease.

As such, entitlement to ratings in excess of 60 percent for right and left lower extremity peripheral artery disease are not warranted.  As the preponderance of the evidence is against assignment of any higher ratings, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to an increased rating greater than 20 percent for diabetes mellitus is denied.

Entitlement to an initial rating greater than 20 percent for right lower extremity diabetic neuropathy is denied.

Entitlement to an initial rating greater than 20 percent for left lower extremity diabetic neuropathy is denied.

Entitlement to an initial rating greater than 60 percent for right lower extremity peripheral artery disease is denied.

Entitlement to an initial rating greater than 60 percent for left lower extremity peripheral artery disease is denied.


REMAND

The May 2013 Board remand directed the RO to obtain a VA medical opinion to determine the etiology of the Veteran's lumbar spine disability.  The RO obtained a medical opinion in October 2016.  However, the examiner found no evidence that the Veteran experienced a back injury while in service.  The examiner's opinion is not supported by the record.  Service treatment records reflect that the Veteran complained of back pain in February 1968 and October 1976.  His service treatment records further reflect that in July 1978, the Veteran reported low back pain after lifting a heavy table; he was diagnosed with an acute lower spine strain and rule-out slipped disc, and he went through physical therapy.  At separation from service he complained of recurrent back pain.  The VA examiner also stated that there is no evidence of any complaints within the next 20 years after his separation from service.  That is also unsupported by the records which shows, at a minimum, that the Veteran continued to report back-related symptoms on the post-service VA examinations done in the 1980s, as well as in private treatment during the late 1980s.

Because the opinion regarding whether the Veteran's lumbar spine disability had onset or was caused by the Veteran's active service is inadequate, a remand is necessary to obtain an adequate opinion and thus fulfil VA's duty to assist the Veteran in obtaining evidence to substantiate his claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to the VA physician who provided the opinion in 2016, or another medical professional if that individual is not available, for an opinion as to whether it is more, less, or equally likely that any portion of his currently-shown back disability was incurred during his twenty years of service.  

The examiner should pay particular attention to the Veteran's February 1968, October 1976, and July 1978 reports of back pain while on active duty service, as well as his continued complaints at separation and at VA examinations and in private treatment in the 1980s (The VA examinations and private medical records can be found in VBMS dated between 1985 and 1990).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the physician should so state and explain why an opinion cannot be provided without resort to speculation.  

IF the physician deems that additional tests or studies, or a clinical examination of the Veteran would be helpful, the RO should arrange for such tests, studies, and/or examination.

2. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


